
	
		II
		111th CONGRESS
		2d Session
		S. 3051
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 1, 2010
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To suspend flood insurance rate map updates
		  in geographic areas in which certain levees are being
		  repaired.
	
	
		1.Suspension of flood insurance rate map
			 updates in geographic areas in which certain levees are being
			 repairedSection 1360 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4101) is amended by adding at
			 the end the following new subsection:
			
				(k)Suspension of flood insurance rate map
				updates in certain geographic areas
					(1)SuspensionExcept as provided in paragraph (2), the
				Director shall not update a flood plain area or a flood risk zone in accordance
				with subsection (f) in a geographic area that meets the following
				conditions:
						(A)The geographic area is intended to be
				protected by a levee determined by the Army Corps of Engineers to have a design
				deficiency.
						(B)The entity responsible for the repair of
				such levee has implemented a plan to repair the levee that—
							(i)has been developed by the Army Corps of
				Engineers or a professional engineer licensed by a State licensing
				board;
							(ii)has been approved by the Army Corps of
				Engineers or the Federal Emergency Management Agency;
							(iii)is based on sufficient and reasonably
				current design data that accurately reflects the condition of such levee and
				other flood protection facilities in the geographic area;
							(iv)upon completion of the repair will provide
				protection from the one percent annual chance flood for the geographic area;
				and
							(v)includes an adequate financing mechanism to
				pay for the implementation of the plan.
							(C)Each State or local government with
				jurisdiction over any portion of the geographic area has developed and
				implemented a surveillance and operations plan to provide for timely alerts and
				immediate remedial action when significant underseepage or potential failure
				occurs in such portion of the geographic area.
						(D)Each State or local government with
				jurisdiction over any portion of the geographic area has an evacuation plan to
				be implemented in the event of flooding in such portion of the geographic
				area.
						(E)Each State or local government with
				jurisdiction over any portion of the geographic area has developed and
				implemented an outreach and communication plan to advise occupants in such
				portion of the geographic area of potential flood risks, the opportunity to
				purchase flood insurance, and the consequences of failure to purchase flood
				insurance.
						(2)ExceptionsParagraph (1) shall not apply with respect
				to a geographic area if—
						(A)the Director determines that such
				geographic area is protected by a flood protection system that provides
				protection from the one percent annual chance flood; or
						(B)the Director has suspended the updating of
				flood plain areas or flood risk zones in such geographic area in accordance
				with paragraph (1) for seven consecutive
				years.
						.
		
